

Exhibit 10.17


ROPER TECHNOLOGIES, INC.
Federal Taxpayer Identification No.: 51-0263969
6901 Professional Parkway East, Suite 200
Sarasota, Florida 34240


Time-Based Restricted Stock Award Notice and Award Certificate (“Award
Agreement”)


PART I
Name of Participant: _________________            
Number of Shares Awarded: _______________
Date of Award: _________________
Plan: 2016 Incentive Plan


Effective as of the date referenced above, (“Grant Date”), you have been granted
a Time-Based Restricted Stock Award of a fixed number of shares (“Awarded
Shares”) of ROPER TECHNOLOGIES, INC. (the “Company”) common stock, par value
$0.01 per share. These Awarded Shares are restricted until the Service Condition
is satisfied.
The Service Conditions are specified below (“Vesting Determination Dates”) with
respect to the Awarded Shares.
Vesting Determination Date(s)        Number of Awarded Shares Vesting
__________________            ______________________
_______________________________________________________
By your electronic signature of this Award Agreement (including your acceptance
of the terms set forth in Appendix A - your Confidentiality, Intellectual
Property, Noncompetition and Nonsolicitation Agreement), you and the Company
agree that this Award is granted under and governed by the terms and conditions
of the Plan and this Award Agreement (including PART I and PART II hereof), all
of which are made a part of this document.




Page 1
Time Based Restricted Stock



--------------------------------------------------------------------------------








PART II
GENERAL TERMS AND CONDITIONS


Section 1.General Terms.
(a)    Size and Type of Award. The Shares covered by this Award (i.e., the
Awarded Shares) are listed in Part I of this Award Agreement and are subject to
all of the terms and conditions of the Roper Technologies, Inc. 2016 Incentive
Plan (the “Plan”).
(b)    Restrictions and Tax Election. A certificate or book-entry registration
evidencing the Awarded Shares will be issued to you and will include a
restrictive legend incorporating the terms and conditions of this Award
Agreement. You may elect (pursuant to Section 83(b) of the Internal Revenue
Code) to be taxed on the Awarded Shares immediately upon their Grant Date
instead of later when they vest, though if the Awarded Shares are forfeited, you
may be unable to recover the taxes previously paid. If you make this Section
83(b) election, you will be required to include in ordinary income, for the
taxable year in which the Grant Date occurs, an amount equal to the fair market
value of the Awarded Shares on the Grant Date. The Company may be allowed to
claim a tax deduction, for compensation expense, in a like amount. You make this
Section 83(b) election by filing a statement of election containing specified
items of information with the Internal Revenue Service within thirty (30) days
after the Grant Date. You must give a copy of the statement of election you file
with the Internal Revenue Service to the Company. If you make this Section 83(b)
election, the vesting of your Awarded Shares will not subject you to further
income tax upon their vesting.
(c)    Employment. Your employment and/or other service with the Company and/or
its Subsidiaries constitutes adequate consideration for the issuance of the
Awarded Shares to you having a value at least equal to the par value of the
Awarded Shares, but the vesting conditions described below will nevertheless
determine your right to acquire unrestricted ownership of the Awarded Shares.
Section 2.    Vesting.
(a)    Vesting Date. The Vesting Determination Dates for the vesting of your
Awarded Shares are specified in this Award Agreement. On each Vesting
Determination Date, your Awarded Shares will, subject to the provisions of this
Award Agreement (including Section 2(b) below), no longer be subject to a
substantial risk of forfeiture.
(b)    Vesting Conditions. Except as otherwise provided in this Part II of the
Award Agreement, you must satisfy the following conditions before your Awarded
Shares will vest: You must, except as otherwise provided herein, remain in
continuous service with the Company and/or its Subsidiaries from the Grant Date
through the Vesting Determination Date (the “Service Condition”).
 
(c)    Forfeitures. Except as otherwise provided herein, if you terminate
service with the Company and/or its Subsidiaries prior to the Vesting
Determination Date, you will forfeit any Awarded Shares that are scheduled to
vest on or after such termination of service date. When you forfeit Awarded
Shares, all of your interest in the unvested Awarded Shares will be canceled and
any stock certificate or other evidence of ownership must be returned to the
Committee or to the Company. You agree to take any action and execute and
deliver any document that the Company requests to effect the return of your
unvested Awarded Shares. In the event you do not cooperate with the Company in
this regard, you hereby appoint and designate the Company as your
attorney-in-fact for the purpose of taking any action and signing any document,
in your name, which the Company determines is necessary to enforce the
forfeiture.


Page 2
Time Based Restricted Stock



--------------------------------------------------------------------------------






(d)    Change in Control. Except with respect to any Awarded Shares assumed by
the surviving entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board, all of the Awarded Shares not previously vested or forfeited shall
immediately vest in full and all other restrictions placed on the Awarded Shares
shall be removed if both: (1) a Change in Control occurs, and (2) at any time
after the Change in Control and during the twenty-four (24) month period
following the Change in Control, your service with the Company and/or its
Subsidiaries is terminated by the Company and/or any of its Subsidiaries (or any
successors thereto) other than for Cause.
(e)    Death or Disability. If your service with the Company and/or its
Subsidiaries ends due to death or Disability, all of the Awarded Shares not
previously vested or forfeited will vest on such date of termination of service.
(f)    Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the “service” of the Company and/or
its Subsidiaries for so long as you serve in any capacity as an employee,
officer, non-employee director or consultant of the Company and/or its
Subsidiaries and have Continuous Status as a Participant
(g)    Forfeiture Events. Notwithstanding anything in this Award Agreement to
the contrary, the Awarded Shares and any related dividends shall be subject to
reduction, cancelation, forfeiture and/or recoupment, in whole or in part, prior
to or following the date on which they become vested if and to the extent any of
the events described in Section 14.11(i) through (v) of the Plan occur.
Section 3.    Dividends. You shall have the right to receive any dividends
declared by the Company with a record date that is after the Grant Date
specified in this Award Agreement but prior to the forfeiture of the related
Awarded Shares. Timing of  payment of such dividends will be as determined by
the Committee.
Section 4.    Voting Rights. You will have the right to vote, or direct the
voting of, Awarded Shares prior to their vesting or forfeiture.
Section 5.    No Right to Continued Service. Nothing in this Award Agreement, or
any action of the Board or Committee with respect to this Award Agreement, shall
be held or construed to confer upon you any right to a continuation of service
by the Company and/or its Subsidiaries. You may be dismissed or otherwise dealt
with as though this Award Agreement had not been entered into.
Section 6.    Taxes/Withholding. The Company or any employer Affiliate has the
authority and the right to deduct or withhold, or require you to remit to the
employer, an amount sufficient to satisfy federal, state, and local taxes
(including your FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of an Awarded Share.  The withholding
requirement may be satisfied, in whole or in part, at the election of the
Corporate Secretary, by withholding or selling without notice a sufficient
number of vested Awarded Shares having a Fair Market Value on the date of
withholding equal to the minimum amount required to be withheld for tax purposes
(or such greater amount up to the maximum individual statutory rate in the
applicable jurisdiction as may be permitted under then-current accounting
principles to qualify the award for equity classification), all in accordance
with such procedures as the Corporate Secretary establishes.  Section 17.3 of
the Plan is incorporated by reference herein.
Section 7.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by


Page 3
Time Based Restricted Stock



--------------------------------------------------------------------------------




registered or certified mail, return receipt requested, addressed to such party
at the address listed below, or at such other address as one such party may by
written notice specify to the other party: If to the Participant, to the
Participant’s address as shown in the Company’s records. If to the Committee:
Roper Technologies, Inc., 6901 Professional Parkway East, Suite 200, Sarasota,
FL 34240, Attention: Compensation Committee and Corporate Secretary.
Section 8.    Restrictions on Transfer. The Awarded Shares granted hereunder
shall not be subject in any manner to anticipation, alienation or assignment,
nor shall such Award be liable for, or subject to, debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by the
Participant other than by will or by the laws of descent and distribution or as
otherwise permitted by the Plan.
Section 9.    Successors and Assigns. This Award Agreement shall inure to the
benefit of and shall be binding upon the Company and you and their respective
heirs, successors and assigns.
Section 10.    Construction of Language / Governing Law. Whenever appropriate in
this Award Agreement, words used in the singular may be read in the plural,
words used in the plural may be read in the singular, and words importing the
masculine gender may be read as referring equally to the feminine or the neuter.
Any reference to a section shall be a reference to a section of this Award
Agreement, unless the context clearly indicates otherwise. Capitalized terms not
specifically defined herein shall have the meanings assigned to them under the
Plan. This Award Agreement shall be construed, administered and enforced
according to the laws of the State of Delaware without giving effect to the
conflict of law principles thereof, except to the extent that such laws are
preempted by federal law. The federal and state courts having jurisdiction in
the State of Delaware shall have exclusive jurisdiction over any claim, action,
complaint or lawsuit brought under the terms of the Plan. By accepting the Award
granted under this Award Agreement, you, and any other person claiming any
rights under this Award Agreement, agrees to submit himself or herself, and any
such legal action as he or she shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.
Section 11.    Amendment. This Award Agreement may be amended, in whole or in
part and in any manner not inconsistent with the provisions of the Plan, at any
time and from time to time, by written agreement between the Company and you.
Section 12.    Plan Provisions Control. This Award Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Award Agreement, the terms of the Plan,
which are incorporated herein by reference, shall control. By signing this Award
Agreement, you acknowledge receipt of a copy of the Plan. You acknowledge that
you may not and will not rely on any statement of account or other communication
or document issued in connection with the Award other than the Plan, this Award
Agreement, or any document signed by an authorized representative of the Company
that is designated as an amendment of the Plan or this Award Agreement.
Section 13.    Execution of Confidentiality, Intellectual Property,
Non-Competition and Non-Solicitation Agreement. The grant of the Awarded Shares
pursuant to this Award Agreement is contingent upon the execution by you, the
Participant, of a Confidentiality, Intellectual Property, Noncompetition and
Nonsolicitation Agreement with the Company in the form attached hereto as
Appendix A, if such a Confidentiality, Intellectual Property, Noncompetition and
Nonsolicitation Agreement has not already been executed and delivered to the
Company.


Page 4
Time Based Restricted Stock



--------------------------------------------------------------------------------






APPENDIX A TO
TIME–BASED RESTRICTED STOCK AWARD NOTICE AND AWARD CERTIFICATE


CONFIDENTIALITY, INTELLECTUAL PROPERTY,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
This Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (“Agreement”) is by and between Roper Technologies,
Inc. and the Participant.
WHEREAS, Roper Technologies, Inc.’s grant of a Time-Based Restricted Stock Award
with a grant date specified in the Award Agreement (“Grant Date”), is
conditioned upon my execution of this Agreement, in consideration of Roper
Technologies, Inc.’s grant of such Time-Based Restricted Stock and the mutual
promises contained in this Agreement, Roper Technologies, Inc. and I agree to
the following terms and conditions:
1.     Position of Trust. As used herein: “Company” means Roper Technologies,
Inc., and any Affiliate that I am transferred to, am entrusted with Confidential
Information about, or am required to provide services to in the course of my
employment or services. “Affiliate” is any corporation, entity or organization
that Roper Technologies, Inc. owns a controlling interest in or that is under
common ownership and control with Roper Technologies, Inc. I acknowledge that I
am being placed in a position of special trust and confidence. I understand that
the Company has spent and will continue to spend substantial time and money
developing its technologies, products and services and training its employees on
its technologies, products and services. The Company also has dedicated its time
and resources developing and maintaining relationships with existing and
potential customers, clients, referral sources and vendors. Through my position,
the Company will provide me with one or more of the following: (a) Confidential
Information; (b) authorization to develop and expand relationships with
customers, prospective customers, and others involved in the Company’s business
that are key to the development of goodwill for the Company; and/or (c)
specialized training related to the Company’s business and customers. I
understand that the Company will provide me with one or more of these items in
reliance upon my promise to abide by all of the restrictions in this Agreement.
I agree that the business in which the Company is engaged is extremely
competitive and that through my employment with the Company I have received and
had access to and will receive and have access to Confidential Information (as
defined below), customer contact, and proprietary materials related to the
Company’s business that would give me an unfair competitive advantage in
competition against the Company if not subject to restrictions provided for in
this Agreement.
2.     Nondisclosure Obligation. I agree not to engage in any unauthorized use
or disclosure of Confidential Information and to limit my use of such
information to purposes that further the Company’s business interests consistent
with my assigned job duties. As used herein, “Confidential Information” refers
to an item of information or a compilation of information in any form (tangible
or intangible) related to the Company’s business that Company has not made
public or authorized public disclosure of, and that is not generally known to
the public through proper means. Confidential Information includes, but is not
limited to: (a) Company’s business plans and analysis, customer and prospective
customer lists, marketing plans and strategies, research and development data,
buying practices, financial data, operational data, methods, techniques,
technical data, know-how, innovations, computer programs, un-patented
inventions, and trade secrets; and (b) information about the business affairs of
third parties (including, but not limited to, clients and acquisition targets)
that such third parties provide to Company in confidence. Confidential
Information will remain protected under this Agreement if made public by
improper means (such as an unauthorized disclosure by me or another person). I
understand and agree that the obligations of this paragraph shall continue to
apply after the termination of my employment. Nothing herein prohibits a
disclosure of information that is compelled by law; provided, however, that to
the extent allowed by law, if I am compelled to disclose Confidential
Information I will give Company as much advance written notice as possible under
the circumstances and will cooperate with Company in any legal action undertaken
to protect the


Confidentiality Agreement    Page 1



--------------------------------------------------------------------------------





confidentiality of the information. Nothing in this Agreement is intended or
shall be construed to prohibit or discourage me from reporting of, or opposition
to, an illegal act, or as limiting or impeding the right of a non-managerial and
non-supervisory employee who is covered by the National Labor Relations Act (the
“Act”) from using or sharing information about terms and conditions of
employment (such as wages, hours, or working conditions) for purposes that are
protected under Section 7 of the Act (such as organization or collective
bargaining).
3.    Intellectual Property Obligations. I understand that I am expected,
through my position with the Company, to use my creative and inventive
capacities to assist the Company. I agree that during my employment I will
promptly disclose to the Company any Intellectual Property that I create,
conceive, or contribute to. “Intellectual Property” means any item that would
qualify as an Invention or Copyrightable Work. “Copyrightable Works” means all
original works of authorship that I prepare, alone or with others, within the
scope of my employment with Company or that relate to a line of business that
Company is engaged in or may reasonably be anticipated to engage in, including,
but not limited to, reports, computer programs, mask works, drawings, designs,
documentation and publications. “Inventions” means all intellectual property,
inventions, designs, discoveries, innovations, ideas, know-how and/or
improvements, whether patentable or not, and whether made by me alone or jointly
with others, which (a) relate to the existing or foreseeable business interests
of Company, (b) relate to Company’s actual or anticipated research or
development, (c) were developed or discovered with the assistance of Company
tools, equipment, personnel or other resources, or (d) are suggested by, related
to or results from any task assigned to me, Confidential Information provided to
me, or work performed by me for or on behalf of the Company.
3.1    Ownership of Intellectual Property. I agree that all Inventions are and
will remain the sole and exclusive property of Company. I do hereby grant and
assign all of my right(s), title and interest in and to any and all Inventions,
inclusive of all moral rights and rights of control of any kind, to the Company.
I recognize that all Copyrightable Works shall to the fullest extent permissible
be considered “works made for hire” in the United States as defined in the U.S.
Copyright Laws and in any other country adhering to the “works made for hire” or
similar notion. All such Copyrightable Works shall from the time of creation be
owned solely and exclusively by Company throughout the world. If any
Copyrightable Works or portion thereof shall not be legally qualified as a work
made for hire in the United States or elsewhere, or shall subsequently be held
to not be a work made for hire, I do hereby grant and assign all of my right(s)
(inclusive of all moral rights and rights of control of any kind), title and
interest in and to any and all Copyrightable Works, and all registered and
applied for copyrights therein, to the Company.
3.2    Cooperation Obligation. When requested to do so by Company, either during
or subsequent to my employment with Company, I will (a) execute all documents
requested by Company for the vesting in Company of the entire right, title and
interest in and to the Inventions, Confidential Information and Copyrightable
Works, and all patent application filed and issuing on the Inventions; (b)
execute all documents requested by Company for filing and obtaining of patents
or copyrights; and (c) provide assistance that Company reasonably requires to
protect its right, title and interest in the Inventions, Confidential
Information and Copyrightable Works, including, but not limited to, providing
declarations and testifying in administrative and legal proceedings with regard
to Inventions, Confidential Information and Copyrightable Works. The Company
shall have full control over all applications for patents or other legal
protection of these Inventions and Copyrightable Works. The Company is not
obligated to use or exploit these Inventions or Copyrightable Works or attribute
them to me. In the event that there is any invention, copyrightable work, idea,
discovery, development, or other intellectual property that I own or in which I
have an interest that is not owned by the Company pursuant to the above terms,
and such intellectual property is incorporated into any product or service of
the Company, then I hereby grant to the Company and its assigns a nonexclusive,
perpetual, irrevocable, fully paid-up, royalty-free, worldwide license to any
such item that is so incorporated, including all rights to make, use, sell,
reproduce, display, modify, or distribute the item.


Confidentiality Agreement    Page 2



--------------------------------------------------------------------------------





4.    Nonsolicitation and Noncompete Obligations. As used herein, the following
definitions shall apply: “Conflicting Product or Service” means any product or
service of any person or organization other than Company that competes with a
product or service of the Company, whether in existence or under development,
that I had involvement with or received Confidential Information about during
the Look Back Period. The “X Look Back Period” refers to the last two (2) years
of my employment with Company or such lesser period as I may have been employed
with the Company and the “Y Look Back Period” refers to the last twelve (12)
months of my employment with the Company or such lesser period as I may have
been employed with the Company. “Conflicting Organization” means any person or
organization which is engaged in or planning to become engaged in development,
production, marketing, or selling of a Conflicting Product or Service. “Covered
Customer” is a Company customer (person or entity) that I, or persons under my
supervision or management, had business-related contact or dealings with on
behalf of the Company in the Y Look Back Period. A customer is understood to
include persons or entities that the Company is doing business with (as
reflected by any sales or services provided to that person in the preceding two
(2) year period) and those with whom the Company has a reasonable expectation of
doing business based upon proposals or other business-related contact engaged in
with the person or entity in the six (6) month period preceding the termination
of my employment with the Company. “Assigned Territory” is the geographic area,
by state, county, or other recognized geographic boundary that is assigned to me
as a limitation on where I am to do business for the Company if my
responsibilities for the Company are limited to, or confined to a specific
geographic territory. The Company does business throughout the United States and
worldwide in all other countries where it can lawfully do business. Accordingly,
if I am not provided a more limited territory assignment, then the Assigned
Territory applicable to me shall be understood to be the state(s) where I am
employed and provide services, the United States, and the other countries
throughout the world where the Company marketed products or services that I had
involvement with, during the Y Look Back Period. To “solicit” refers to any
intentional communication or conduct that encourages or induces action in
another party or is likely to do so, without regard for which party first
initiated contact or communication, and without regard to whether the
communication or conduct was in response to an inquiry or request. The date or
event of “termination of employment” refers to the end of employment regardless
of which party ends the employment relationship, why the relationship is ended,
or how the relationship is ended (resignation, dismissal, lay off, end of fixed
employment term, or otherwise).
4.1    Non-Compete. During my employment with Company, I will avoid competing
with the Company or providing unauthorized assistance to a Conflicting
Organization. In order to protect the Company’s trade secrets and other business
interests invested in me, for a period of twenty (24) months after the
termination of my employment with Company, I will not engage in any “Competing
Activities” within my Assigned Territory. “Competing Activities” are any
activities or services for a Conflicting Organization (as an employee,
consultant, contractor, officer, owner, director, or otherwise) that (a) involve
performing, supervising, or managing services that are the same as or similar in
function or purpose to those I performed, supervised, or managed for the Company
in the X Look Back Period, (b) involve a Conflicting Product or Service, or (c)
would be likely to involve the use Confidential Information. Notwithstanding the
foregoing, I may accept employment with a Conflicting Organization whose
business is diversified and which is, as to that part of its business in which I
accept employment, not a Conflicting Organization if prior to acceptance I
provide the Company written notice of the position I am taking and provide
written assurances satisfactory to Company that the position will not involve a
Conflicting Product or Service or involve use of Confidential Information.
4.2    Nonsolicitation of Customers. In order to protect the Company’s trade
secrets and other legitimate business interests, during my employment with
Company and for twenty-four (24) months after the termination of my employment
for any reason, I will not, in person or through the direction or control of
others, knowingly solicit business from, contact or communicate with a Covered
Customer for the purpose of (a) selling or servicing a Conflicting Product or
Service, or (b) diverting a business opportunity away from the Company. The
foregoing is understood to be reasonably limited by geography to the locations
where the Covered Customer does business and is available for contact. If a
geographic limitation is required under applicable law or if at the time of the


Confidentiality Agreement    Page 3



--------------------------------------------------------------------------------





termination of my employment my primary area of responsibility is limited to the
sale or provision of products or services within one or more Assigned
Territories (applicable to myself or individuals I manage or supervise), then
the post-employment restrictions set forth herein shall include and be limited
to those Assigned Territory(s) applicable to me during the Y Look Back Period.
4.3    Nonsolicitation of Employees and Sales Representatives. During my
employment with the Company, and for a period of twenty four (24) months after
the termination of my employment, I will not solicit or communicate with, in
person or through others, an employee or individual sales representative of the
Company that I worked with or became familiar with as a result of my association
with the Company, for the purpose of inducing or encouraging such person to end
his or her relationship with the Company or to provide services to a Conflicting
Organization. Nothing in this Section 4.3 is intended to prohibit general
advertising to fill an opening in a publication directed to the public at large
(such as a “want ad” in a newspaper) (and any subsequent hiring as a result
thereof) so long as it does not target the Company’s employees or
representatives.
5.    Additional Terms, Conditions, and Representations.
5.1    No Violation of Agreements with Prior Employers. I am under no
contractual obligations with a prior employer or other party that would prohibit
me from being employed with the Company or from performing the duties of the
position I am being or have been hired to perform. I agree that I will not
disclose to the Company or use for the Company’s benefit any information that to
my knowledge is proprietary or confidential to any of my prior employers,
without proper consent from the prior employer, if I am in possession of any
such information.
5.2     At-Will Employment. I understand that this Agreement does not obligate
me to remain employed by the Company nor does it confer upon me the right to
continued employment by the Company. Except to the extent that I have entered
into a written employment agreement with the Company which governs my employment
relationship with the Company, the Company and I each have the right to
terminate the employment relationship at any time, for any or no reason, with or
without notice and with or without cause.
5.3    Provisions are Reasonable. I acknowledge and agree that it is reasonable
and necessary for the protection of the goodwill and continued business of
Company that I abide by the covenants and agreements contained in this Agreement
during and following my employment with Company and that Company will suffer
irreparable injury, loss, harm and damage if I engage in conduct prohibited in
this Agreement. My experience and abilities are such that compliance with this
Agreement will not cause any undue hardship or unreasonable restriction on my
ability to earn a livelihood and that the restrictions on my activities during
and after employment do not prevent me from using skills in any business or
activity that is not in competition with Company. Nothing in this Agreement
shall be construed to limit or reduce any common law or statutory duty I would
otherwise owe to Company absent this Agreement, including but not limited to my
duty of loyalty and fiduciary duty as an employee placed in a special position
of trust; nor shall this Agreement limit or eliminate any remedies available to
the Company for a violation of such duties.
5.4    Notifications Related to New Employment. I acknowledge that I will have
the responsibility to inform any prospective employer of this Agreement and its
restrictions prior to accepting employment with such employer. The Company and I
are both entitled to express our opinions to others about the applicability of
this Agreement to third parties. While I reserve the right to communicate my
disagreement with such an opinion if I disagree, I recognize the Company’s
legitimate business interest in expressing its opinion to a third party (such
as, but not limited to, a prospective employer or a customer of the Company) and
consent to it doing so if it believes such is necessary.
5.5    Special Remedies. I recognize that any breach by me of this Agreement
will cause the Company irreparable harm that cannot be compensated adequately by
an award of monetary damages. I agree that the


Confidentiality Agreement    Page 4



--------------------------------------------------------------------------------





Company may seek and obtain injunctive relief in addition to damages the Company
may recover at law. If I violate one of the post-employment restrictions in this
Agreement on which there is a specific time limitation, the time period for that
restriction will be extended by one day for each day I am found to be in
violation of it, up to a maximum extension of time equal in length to the
original period of restriction, so as to give the Company the benefit of a
period of forbearance by me that is equal to the original length of time
provided for. All remedies for enforcement of this Agreement shall be cumulative
and not exclusive. If a legal action becomes necessary for the Company to
enforce this Agreement, the Company shall have the right to recover the
reasonable attorneys’ fees and costs it incurs as a result of such action in the
event it prevails in any such action.
5.6    Governing Law and Venue. In order to maintain uniformity in the
interpretation of this Agreement across the Company’s operations in many
different states, the parties have expressly agreed that this Agreement, the
parties’ performance hereunder and the relationship between them shall be
governed by, construed and enforced in accordance with the laws of the State of
Delaware without regard to the conflict of law rules or limitations of Delaware
or any other state that may otherwise apply. Any legal action arising from this
Agreement shall be brought in Delaware or in the state where I was last employed
for the Company (based on the office or location I was assigned to by the
Company for reporting purposes) or in the state where the Company is
headquartered, and I consent to the personal jurisdiction of the courts in such
locations over me and waive any and all objections to the contrary.
5.7    Survival. To the extent any portion of this Agreement or any portion of
any provision of this Agreement is held to be invalid or unenforceable within a
particular jurisdiction, such provision shall be construed by limiting and
reducing it so as to contain the maximum restrictions permitted by applicable
law within that jurisdiction. All remaining provisions of this Agreement, and/or
portions thereof, shall remain in full force and effect and the enforceability
of the Agreement outside the jurisdiction at issue shall not be affected. Except
where otherwise prohibited by applicable law, all of the restrictive covenants
in this Agreement, shall be construed as agreements independent of one another
and any other provision of this Agreement and shall survive the termination of
this agreement and my employment with the Company; and, the existence of any
claim or cause of action against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such provisions.
5.8    Integration. I agree and acknowledge that this Agreement supersedes prior
agreements between me and the Company with respect to the subject matter
addressed in this Agreement. Notwithstanding the foregoing, in the event that
this Agreement is found to be unenforceable by a court of law, then any prior
agreement between the parties protecting the Company’s legitimate business
interests (a “Prior Agreement”) may resume effect at the election of the
Company; provided, however, that (a) the Company must make such election within
ten (10) business days of such ruling of unenforceability becoming final, and
(b) no post-employment conduct by me shall be deemed to have been in violation
of a post-employment restriction in the Prior Agreement prior to the Company
electing to resume the Prior Agreement and communicating such election to me in
writing.
5.9    Waiver or Modification / Assignability. Neither this Agreement, nor any
term or provision hereof, may be waived or modified in whole or in part by
either party without the party that holds the right to enforce such provision
expressly waiving the right to enforce such provision in writing. In the event
of such a waiver from the Company, the Company’s waiver must be in writing from
an officer of Roper Technologies, Inc. expressly stating that it is intended to
operate as a waiver or modification of this Agreement. This Agreement shall
inure to the benefit of the Company, without the need for any further action by
me. I understand that the Company is the intended beneficiary of this Agreement,
and that any one or more of same with a material interest in my compliance with
this Agreement may enforce this Agreement. I agree that this Agreement is
assignable by the Company. I hereby consent and agree to assignment by the
Company of this Agreement and all rights and obligations hereunder,


Confidentiality Agreement    Page 5



--------------------------------------------------------------------------------





including, but not limited to, an assignment in connection with any merger,
sale, transfer or acquisition consummated by the Company relating to all or part
of its assets.
5.10    Transfer or Renewal of Employment. This Agreement will be deemed to
continue during any periods of renewal of my employment, including, but not
limited to, periods of employment following promotions or transfers, or during
any subsequent re-employment by the Company.
Nothing in this Agreement prohibits the Participant from reporting an event that
the Participant reasonably and in good faith believes is a violation of law to
the relevant law-enforcement agency (such as the Securities and Exchange
Commission, Equal Employment Opportunity Commission, or Department of Labor), or
from cooperating in an investigation conducted by such a government agency. The
Participant is hereby provided notice that under the 2016 Defend Trade Secrets
Act (DTSA): (1) no individual will be held criminally or civilly liable under
Federal or State trade secret law for disclosure of a trade secret (as defined
under the DTSA) that: (A) is made in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document contain the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.






Confidentiality Agreement    Page 6

